        Case 3:18-cv-01865-RS Document 240 Filed 08/01/19 Page 1 of 3



 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                             NORTHERN DISTRICT OF CALIFORNIA
10

11
     STATE OF CALIFORNIA, et al.,                    Case No.      18-cv-01865-RS
12
                       Plaintiffs,                                 18-cv-02279-RS
13
           v.                                        [PROPOSED] FINAL JUDGMENT
14                                                   AFTER REMAND, ORDER OF
     WILBUR L. ROSS, et al.,                         VACATUR, AND PERMANENT
15                                                   INJUNCTION
                       Defendants.
16

17   CITY OF SAN JOSE, et al.,

18                     Plaintiffs,

19         v.

20   WILBUR L. ROSS, et al.,

21                     Defendants.

22

23

24          In accordance with the Court’s March 6, 2019 Findings of Fact and Conclusions of Law,

25   the June 28, 2019 order of the United States Supreme Court in Wilbur L. Ross, Secretary of

26   Commerce, et al. v. California, et al., No. 18-1214, the Unopposed Motions to Enter Final

27   Judgment After Remand filed by the Plaintiffs on July 30, 2019, and Rule 58(b)(2)(B) of the

28   Federal Rules of Civil Procedure, it is ORDERED, ADJUDGED, and DECREED as follows:
        Case 3:18-cv-01865-RS Document 240 Filed 08/01/19 Page 2 of 3



 1                                 FINAL JUDGMENT AFTER REMAND
 2          In Case No. 18-cv-1865-RS:
 3      •   Final judgment is entered for Plaintiffs and against Defendants on Plaintiffs’ Second
 4          Cause of Action (Violation of APA; 5 U.S.C. § 706).
 5      •   Final judgment is entered for Defendants and against Plaintiffs on Plaintiffs’ First Cause
 6          of Action (Violation of Constitution’s “Actual Enumeration” Mandate; U.S. Const.
 7          art. I, § 2, cl. 3).
 8          In Case No. 18-cv-2279-RS:
 9      •   Final judgment is entered for Plaintiffs and against Defendants on Plaintiffs’ Fourth Cause
10          of Action (Violation of APA’s Arbitrary and Capricious Standard; 5 U.S.C.
11          § 706(2)(A)).
12      •   Final judgment is entered for Defendants and against Plaintiffs on Plaintiffs’ First Cause
13          of Action (Violation of Constitution’s “Actual Enumeration” Mandate; U.S. Const.
14          art. I, § 2, cl. 3); Plaintiffs’ Second Cause of Action (Violation of the Constitution’s
15          Apportionment Clause; U.S. Const. amend. XIV, § 2); and Plaintiffs’ Third Cause of
16          Action (Violation of APA’s Requirement that Administrative Action Be in Accordance
17          with Law, Not Contrary to Constitutional Right, and Not Beyond Statutory Authority;
18          5 U.S.C. § 706(2)).
19                                     VACATUR AND REMAND
20          Secretary Ross’s March 26, 2018 decision to include a citizenship question on the 2020
21   Census is hereby VACATED. In light of the permanent injunction below, the decision is not
22   remanded to the Department of Commerce.
23                                    PERMANENT INJUNCTION
24          Defendants, including the Secretary of Commerce in his official capacity, the Director of
25   the Census Bureau in his official capacity, and any successors to those offices, together with their
26   agents, servants, employees, attorneys, and other persons who are in active concert or
27   participation with the foregoing, see Fed. R. Civ. P. 65(d)(2), are hereby PERMANENTLY
28   ENJOINED from including a citizenship question on the 2020 decennial census questionnaire;

                                                      2
        Case 3:18-cv-01865-RS Document 240 Filed 08/01/19 Page 3 of 3



 1   from delaying the process of printing the 2020 decennial census questionnaire after June 30, 2019

 2   for the purpose of including a citizenship question; and from asking persons about citizenship

 3   status on the 2020 census questionnaire or otherwise asking a citizenship question as part of the

 4   2020 decennial census.

 5          The Court will retain jurisdiction in these cases to enforce the terms of this Order until the

 6   2020 Census results are processed and sent to the President by December 31, 2020.

 7

 8          IT IS SO ORDERED.

 9

10                   8/1
            Dated: ______________, 2019

11
                                                   RICHARD SEEBORG
12                                                 United States District Judge
13
                                                   CASE NOS. 18-cv-01865-RS, 18-cv-02279-RS
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                     3
